DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of Claim 4 with regards to minor informalities, the claim objection with respect to the same has been withdrawn.

Response to Arguments
Applicant’s arguments, see the Remarks filed June 17, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-2, 4-10, 12-18 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-2, 4-10, 12-18 and 20 have been withdrawn. 

Claim Objections
Claims 1, 2-10, 12-18, and 20-23 are objected to because of the following informalities:
regarding Claims 1 and 9, the claims recite on Lines 42 and 39 respectively, “the measure of risk” which should be --the first measure of risk--.
regarding Claim 5, the claim recites on Line 17, “the second common function attribute” which should be --the second common functional attribute--.
regarding Claims 7 and 15, the claims recite on Lines 7 and 6 respectively, “the other users” lacks proper antecedent basis.
regarding Claim 9, 
the claim recites on Lines 8-10, “receiving… with the first group of network devices” which should end with a semicolon, i.e. --receiving… with the first group of network devices;--.
the claim recites on Line 33, “the second operation preferences” which should be --the second operational preferences--.
regarding Claim 13, the claim recites on Line 5, “the second network” which should be --the second device network--.
regarding Claim 17, the claim recites on Lines 45-47, “determine that running the second software increases a measure of risk… running the first software” which should end with a semicolon, i.e. --determine that running the second software increases a measure of risk… running the first software;--.
regarding Claim 18,
the claim recites on Line 10, “the first measure of risk” which should be --[[the]] a first measure of risk--.
the claim recites on Line 13, “the second measure of risk” which should be --[[the]] a second measure of risk--.
Claims 2, 4, 6, 8, 10, 12, 14, 16, and 20-23 are also objected to since they depend from objected Claims 1, 9 or 17, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 14, Line 5, recites the limitation "the device network". There is insufficient antecedent basis for this limitation in the claims. These claims are indefinite since “the device network” could refer to either the “first device network” or the “second device network”, as established by the amendments in Independent Claim 9. 

Allowable Subject Matter
Claims 1-2, 4-10, 12-13, 15-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel system and method for determining software recommendations based on risk assessment.  More specifically, the independent claims recite steps comprising: identifying a first and second group of network devices that share a respective first and second common functional attribute in the device network, wherein individual ones of the first and second group of network devices run a first software; receiving, via a user, input data defining first and second operational preferences associated with the respective first and second group of network devices; identifying a second software configured for execution by individual ones of the first and second group of network devices, wherein the second software satisfies the first operational preferences and is associated with the first common functional attribute of the first group of network devices; determining that running the second software lowers a measure of risk associated with the first group of network devices as compared to running the first software; determining that running the second software increases a measure of risk associated with the second group of network devices as compared to running the first software; providing the user with access to a first recommendation to run the second software on individual ones of the first group of network devices; providing the user with access to a second recommendation to continue running the first software on individual ones of the second group of network devices; and causing the first group of network devices to run the second software.
The prior art does not teach or render obvious: determining customized software recommendations for groups of network devices, particularly with regard to providing a user with a first recommendation to run a second software on individual ones of a first group of network devices and a second recommendation to continue running a first software on individual ones of a second group of network devices based on determined operational preference and risk information.  The prior art teaches various methods and systems for providing software recommendations to a user based on various information, but nowhere does any of the prior art disclose a system or method which provides a user with both a first recommendation to run a second software on individual ones of a first group of network devices and a second recommendation to continue running a first software on individual ones of a second group of network devices based on determined operational preference and risk information, as was described above.  The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Wang (“Using quality function deployment to conduct vendor assessment
and supplier recommendation for business-intelligence systems”, 2014) discloses a study in which a framework of quality function deployment (QFD) is adopted to evaluate various software solutions, wherein technical attributes, performance scores and user preference information is utilized in order to determine the optimal software solution. 
	Dash et al. (“Quasi-Optimal Software Recommendation Analytics System (OPERA) for Network Devices”, 2018) discloses a software recommendation system which tailors the recommendations on a per-customer basis, wherein OPERA may also presents customers with a composite risk score for the current network and recommend upgrades which will minimize the risk

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194